Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 02/22/2021 has been entered. Applicant’s amendments to the Specification have overcome each objection previously set forth in the Non-Final Office Action mailed 12/18/2020. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 13, and 15 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a device, system, and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of obtaining news from a variety of sources, and relying on those sources to determine which is the most factual version of the news, prior to reading the story.  These 
Regarding claim 1, which is representative of claims 12 and 18, the abstract idea is defined by the elements of:
receiving media source content from each of a plurality of media source content providers resulting in multiple versions of the media source content, wherein the media source content includes a news event;
generating a content score for the media source content in response to analyzing the multiple versions of the media source content and analyzing each of the plurality of media source content providers, wherein the content score includes a numerical value;
determining that the content score satisfies a threshold; and,
providing a version of the media source content and providing the content score, including the numerical value, wherein the version of the media source content is one of the multiple versions of the media source content, and wherein the version of the media source content and the numerical value are presented.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a device, comprising: a processing system including a processor;
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations;
a communication device; and,
a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations.
These additional elements simply instruct one to practice the abstract idea of the social activities and evaluations utilizing processors, memory, machine-readable medium, and a device to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). The rationale set forth for Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
Dependent claims 2 – 5, 13, 15, 16, 19, 20, and 22 contain further recitations to the same abstract idea found in claims 1, 12, and 18. Recitations to analyzing and correlating the source content, using location, time, and/or clothing and weather data are inherent aspects of the data received and subsequently analyzed and posited as most factual.    In the old rumor mill described above, a user would have their own hierarchy of relevant and reliable sources and would consider this ranking when scoring any content received.  These activities define evaluating of content.  These claims do not contain anything that is considered an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
Dependent claims 7 and 17 contain further recitations to the same abstract idea found in claims 1 and 12. The recitation to using image recognition techniques is a reference to using a common technique to “identify an object” and “determine whether the objects are the same”, see Specification at [00026.] It is further refinement of the evaluating data recited in the abstract idea. This is further computer implementation for performing the abstract idea and does not lend eligibility to the claims under Step 2A, 

Dependent claims 8 – 11 contain further recitations to the same abstract idea found in claim 1.  The vast usage of social media, whether to obtain feedback from other humans, or obtain their scoring or ranking of news content, is implicit to the social activities aspects that recite the managing personal behavior or interactions between people category of certain method of organizing human activity grouping of abstract idea.  These claims do not contain anything that is considered an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
Therefore, for the reasons set above, claims 1 – 5, 7 – 13, and 15 – 22 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7, 12, 13, 15 - 20, and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 9,788,060), hereinafter, Chang, in view of Carter (US20160299939), hereinafter, Carter.
processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations. “FIG. 1 shows, for the purpose of illustration and not limitation, a block diagram of an exemplary system for aggregation and organization of multimedia data acquired from a plurality of sources. The system can include a data collection element, a multimedia segmentation element, a memory, an extraction element, and a user interface. The data collection element can be configured to receive multimedia data.” See Chang at Column 4, Line 30, and Figure 1. 
Particularly disclosed by Chang is receiving media source content from each of a plurality of media source content providers, at [0031], when describing “organization of multimedia data acquired from a plurality of news sources. As embodied herein, the system can link and index content from heterogeneous news sources, including broadcast TV news.” Examiner notes that news sources and TV news would implicitly
meet the claim of a news event.

Next, Chang discloses generating a content score for the media source content in response to analyzing the multiple versions of the media source content and analyzing each of the plurality of media source content providers, when discussing extracting information at [0039 and 0041] and then linking videos and articles to related events and extracting information. As news videos are identified, they can be linked with previously identified events and “near-duplicate” detection is applied in order to content-event score.”  Additionally, “the user interface can be configured to provide a user with at least one of the plurality of multimedia data segments”, at [0061.] Chang further discusses a similarity metric, at [0076.] An algorithm is utilized to “compare attributes of the multimedia content (e.g., text, sound, and images associated with the multimedia content, users, time, and other forms of metadata) against a hashtag to generate a similarity metric. The similarity metric can be used to combine similarities in terms of text modality, audio-visual modality (e.g., images and videos), and other modalities such as time and location.” Chang also discloses “the category information can be related to one or more of the people involved in a news segment ("who"), the issue related to the news segment ("what"), the timing of the news segment ("when"), the location of the news segment ("where"), at [0040.] The above disclosures meet the claims of providing a version of the media source content and providing the content score to a communication device, wherein the version of the media source content is one of the multiple versions of the media source content, wherein the version of the media source content and the content score are presented on the communication device.
Not disclosed by Chang is wherein the content score includes a numerical value; providing a version of the media source content and providing the content score, including the numerical value, to a communication device, and wherein the version of the media source content and the numerical value are presented on the communication device.

It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to display the validation score (content score) as per the method of Carter in the system and method described by Chang because this provides a quick rating method of content veracity and user reliability as to the truthfulness of the story posted.  This is an easy and effective way to know which stories have retained most factual data and which come from trusted sources.

Regarding claims 7 and 17, Chang further discloses identifying an object in each multiple versions of the media source content using image recognition techniques when detailing the extraction element discussed above. Chang includes “the extraction element can be configured to associate at least one of the categories with each of the multimedia data segments. The extraction element can include a visual matching element. See [0041.] Chang also utilizes OCR technology, at [0044], and describes further techniques for sampling video images, at [0046.]

s 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Carter, further in view of Kaps (US20170262697), hereinafter, Kaps.
Regarding claims 8 – 11, the combination of Chang and Carter discloses all the limitations of claim 1, above. 
Not disclosed is wherein the social media server presents the multiple versions of the media source content on social media, wherein the social media server receives first feedback from social media users regarding authenticity of the news event; and receiving the first feedback from the social media users.
However, Kaps describes an event detection system that integrates social media. In this system, “One or more embodiments may create integrated, curated records of an event by combining sensor data with media retrieved from social media postings”, at [0163 and Figure 1.] Kaps continues: “The system may use the combination of sensor data and media for example from social media sites to not only confirm events and curate media to provide concise versions of the events, but also determine whether an event is valid or invalid or represents fake news. Examiner notes the usage of fake news in the instant application at Figure 2B. Kaps' system “may transmit the at least one synchronized event video or a portion of the at least one synchronized event video to one or more of a repository, a viewer, a server, another computer, a social media site, a mobile device, a network”, at [0218.] “The Computer may also scan media from one or more servers to confirm the event. Embodiments may obtain media data from any type or types of servers, including for example, without limitation, an email server, a social media site”, at [0280.]



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Carter, further in view of Jehan (US20180129659), hereinafter, Jehan.
As to claim 21, the combination of Chang and Carter, discloses all the limitations of claim 18, above. Not disclosed is normalizing the content score.
However, Jehan discloses a method of identifying media content by generating a score and further normalizing the scores across a set of items.  See [0079 and 0168.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to apply a normalization step per the method of Jehan to the system and method described by Chang because this is an effective way to provide for better score integrity across the multiple stories to be analyzed.  



Response to Arguments
Applicant’s arguments filed 02/11/2021 have been fully considered but they are not persuasive. Applicant’s argument, begins on page 10, discussing 35 U.S.C. § 101, and seeking reconsideration. Examiner respectfully disagrees based on the reasoning below that the amended claims recite an abstract idea.
Applicant’s first claim discusses an applicable test for subject matter eligibility.  (See Remarks, A. Applicable test for subject matter eligibility, page 10.)  Examiner notes that amended claims 1 and 12 were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of obtaining news from a variety of sources, and relying on those sources to determine which is the most factual version of the news, prior to reading the story.  These actions rely on social activities (since they utilize media platforms and social media),  and are an example of managing personal behavior or interactions between people, which are both categorized as certain methods of organizing human activity, and thus, are an abstract idea.  Furthermore, the actions of generating a score, and determining whether that score meets a threshold, are processes that could be performed in the human mind.  Therefore, they can also be described as observations, evaluations, and judgments, which are categorized as mental processes, and are thus an abstract idea.
Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of the social activities and evaluations utilizing processors, memory, machine-readable medium, and a device to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
Applicant next argument begins on page 11 and states that claim 1 is not directed to an abstract idea.  (See Remarks, B. Claim 1 is not directed to an abstract idea.)  The first statement is that the claim as a whole does not set forth the abstract idea cited by the Examiner.  (See Remarks, B. 1., page 11.)  Examiner points to analysis performed under guidance of the 2019 PEG, particularly for Step 1 and Step 2A, Prong One.  Examiner’s conclusion is the claims are directed to an abstract idea without significantly more and points to the description detailed above.
Applicant next argument, detailed on page 12 and further states that claim 1 is not directed to an abstract idea because claim 1 recites particular method steps, not an idea of itself.  (See Remarks, B. 2., page 12.)  Examiner points to additional analysis that shows the claimed language describes activities that humans have been participating in for many years – namely, the old rumor mill.   These actions rely on social activities (since they utilize media platforms and social media),  and are an example of managing personal process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.  (See October PEG Update, page 7.)
Applicant next argument, detailed on page 13 and further states that claim 1 is not directed to an abstract idea because the claim does not seek to tie up the abstract idea.  (See Remarks, B. 3., page 13.)  Examiner finds this argument not persuasive because analysis done under Step 2A, Prong One, would evaluate whether a claim recites a judicial exception.  Examiner has concluded and detailed above how the claims recite the abstract idea and had further revealed multiple judicial exceptions recited as well. 
Applicant’s next argument begins on page 13, and states that claim 1 recites significantly more than an abstract idea.  (See Remarks, C., page 13.)  Examiner respectfully disagrees, noting that amended claims 1 and 12 were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more.    The amended claims and additional elements simply instruct one to practice the abstract idea of the social activities and evaluations utilizing processors, memory, machine-readable medium, and a device to perform the method 
Applicant lastly argues that claim 1 recites additional features that are not well-understood, routine, conventional activities, such that amended claim 1 amounts to significantly more.  (See Remarks, D., page 14.)  Examiner considers this argument moot since no conclusion was made under eligibility analysis stating the certain claim elements recited the above features.  Therefore, no express evidence would be required to substantiate such a conclusion.  Furthermore, Examiner has performed analysis under Step 2B and found the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  This finding is consistent with the 2019 PEG.

Applicant’s final arguments, on page 15 and 17, discuss 35 U.S.C. § 102 and 35 U.S.C. § 103 and claim rejections.  With respect to the rejection(s) of previous claim(s) 1 – 7, 8 – 11, and 12 – 20 and included amendments, consideration has been made .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687